© 2012, Insmed, Inc. All rights reserved. Corporate Overview Improving the Lives of Patients Battling Serious Orphan Lung Diseases Using Targeted Inhalation Therapies December, 2012 2 Safe Harbor Statement This presentation contains forward-looking statements which are made pursuant to provisions of Section 21E of the Securities Exchange Act of 1934. Words, and variations of words, such as “intend”, “expect”, “will”, “anticipate”, “believe”, “continue”, “propose” and similar expressions are intended to identify forward-looking statements. Investors are cautioned that such statements in this presentation, including statements relating to our financial position, results of operations, the status, results and timing of results of pre-clinical studies and clinical trials and pre-clinical and clinical data described herein, the timing of and costs associated with pre- clinical studies and clinical trials, the development of our products, our estimates of the size of the potential markets for our product candidates, and the business strategies, plans and objectives of management, constitute forward-looking statements which involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include, without limitation, failure or delay of U.S. Food and Drug Administration and other regulatory reviews and approvals, competitive developments affecting our product development, delays in product development or clinical trials, patent disputes, unexpected regulatory actions, delays or requests, the failure of future clinical trials, inability to successfully develop our product candidates or receive necessary regulatory approvals, inability to make product candidates commercially successful, changes in anticipated expenses, and other risks and challenges detailed in our filings with the U.S. Securities and Exchange Commission, including our Annual Report on Form 10-K for the year ended December 31, 2011 and our Quarterly Report on Form 10-Q for the quarter ended September 30, 2012. Investors are cautioned not to place undue reliance on any forward-looking statements which speak only as of the date of this presentation. We undertake no obligation to update these forward- looking statements to reflect events or circumstances or changes in expectations. ARIKACE is a registered trademark of Insmed Incorporated in the United States and various other countries. eFlow® Electronic Nebulizer (eFlow®) is a registered trademark of PARI Pharma GmbH. TOBI (Tobramycin Inhalation Solution) is a registered trademark of Novartis.
